



Exhibit 10.3


CSS INDUSTRIES, INC.
FY2020 Management Incentive Program Criteria


CSS Industries, Inc.


These FY2020 Management Incentive Program Criteria have been approved by the
Human Resources Committee (the “Committee”) of the Board of Directors of CSS
Industries, Inc. (“CSS” or the “Company”) in connection with the CSS Industries,
Inc. Management Incentive Program (the “Program”). All defined terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Program. These FY2020 Management Incentive Program Criteria are not intended in
any way to alter, modify or supercede the terms of the Program, and reference
should be made to such Program for a full description of the terms of the
Program.


For CSS’ fiscal year ending March 31, 2020, these FY2020 Management Incentive
Program Criteria shall apply solely to eligible Participants who are employed by
the Company or one of its affiliates or subsidiaries and who are designated to
participate hereunder.


Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right (a) to determine the
eligibility requirements for participation in the Program; (b) to determine
whether an employee satisfies the eligibility requirements for participation in
the Program; (c) to award an Award, if any, to a Participant under the Program;
(d) to deny payment of an Award to a Participant otherwise eligible under the
terms of the Program or this document; (e) to make an Award, if any, to a
Participant in a greater or lesser amount than provided for in the Program or
this document; and/or (f) to make an Award, if any, in a manner or on a schedule
other than as provided for in the Program or this document.


Participants


Individuals eligible to be Participants under the Program are limited to the
Company’s full-time employees or full-time employees of the Company’s affiliates
or subsidiaries as determined from time to time, and at any time, at the sole
discretion of the Company’s President; provided, however, that Committee
approval shall be required for any individual who is an executive officer of the
Company or who has an annual base salary in excess of $250,000. Notwithstanding
any provision in this document or otherwise to the contrary, the Committee, in
its sole discretion, reserves the right to change or modify the eligibility
requirements for participation in the Program at any time and from time to time,
and to determine whether an employee satisfies the eligibility requirements for
participation in the Program. Any new or existing Company employee who becomes
eligible for the first time to participate in the Program may, at the Company
President’s sole discretion, be eligible to receive a bonus payment, if any,
prorated for the months he or she is eligible to receive an Award under the
Program; provided, however, that Committee approval shall be required for any
Award under the Program to any newly eligible Company employee who is an
executive officer of the Company or who has an annual base salary in excess of
$250,000. To be eligible to receive payment of an Award hereunder, the
applicable Participant must be a full-time employee of the Company or of one or
more of the Company’s affiliates or subsidiaries on the date upon which such
Award is actually paid. Notwithstanding the foregoing, in the event that a
Participant has remained continuously employed by the Company or by one of the
Company’s affiliates or subsidiaries through the last day of the Company’s
fiscal year ending March 31, 2020, but thereafter dies or is unable to care for
his or her affairs because of illness or accident, the Committee, in its sole
discretion, may determine to pay an Award for such performance period to the
Participant or to his or her executors, legal representatives, administrators,
heirs or assigns or any other person claiming under or through such Participant.


Participant Performance Criteria


For the Company’s fiscal year ending March 31, 2020, each Participant is
eligible to receive an Award calculated using a base amount equal to such
Participant’s Target Index Amount (as such term is defined below). Unless
otherwise determined by the Committee in its sole discretion at the time of
approval thereof, each Award is divided





--------------------------------------------------------------------------------





into three parts: (a) a part entirely contingent upon the achievement by CSS of
at least a minimum threshold level, as determined by the Committee in its sole
discretion, of Adjusted EBITDA (as defined herein) (the “Adjusted EBITDA
Component”) (b) a part entirely contingent upon the achievement by CSS of at
least a minimum threshold level, as determined by the Committee in its sole
discretion, of Net Sales (as defined herein) (the “Net Sales Component”), and
(c) an individual part determined by the Committee in its sole discretion based
upon, among other things, each Participant’s achievement of his or her specific
goals and objectives and/or CSS’ achievement of its corporate goals. For
purposes of this Program, “Adjusted EBITDA” is defined as the Company’s
consolidated earnings before interest expense, income taxes, depreciation and
amortization (“EBITDA”), each as reported in CSS’ consolidated financial
statements for the Company’s fiscal year ending March 31, 2020, as adjusted to
reflect any adjustments to EBITDA determined by the Committee, in its sole
discretion, at the time that these FY2020 Management Incentive Program Criteria
are approved by the Committee. For purposes of this Program, “Net Sales” is
defined in the same manner used by the Company for purposes of publicly
reporting the Company’s net sales (for clarity, as of the approval date of this
Program, the Company determines “net sales” as amounts invoiced to the Company’s
customers less (i) estimated amounts for special programs to customers, such as
volume incentives, new store allowances, defective goods, and other programs,
and (ii) allowances for returns, damaged goods, shipping errors, and other
items).


At the time that it approves these FY2020 Management Incentive Program Criteria,
the Committee, in its sole discretion, shall determine: (i) the minimum
threshold levels of Adjusted EBITDA and Net Sales that must be achieved in order
for there to be payouts under the Adjusted EBITDA Component and the Net Sales
Component (each a “Component”), respectively, (ii) the amount to be paid under
each Component if the threshold level for that Component is attained, and (iii)
the amount to be paid under each Component if the threshold for that Component
is exceeded, i.e., the payout amount that corresponds to a specified level of
achievement in excess of the threshold amount for each Component, including the
levels of achievement required in order for the portion of each Award
attributable to each Component to be paid at the target and maximum levels,
respectively.
  
If the minimum threshold level is not achieved for a Component contingent upon
achievement of such level, no Award for that Component will be paid.


Target Index Amount


The “Target Index Amount” for each Participant is determined by multiplying (i)
the Participant’s guideline percentage (based upon the Participant’s position
and determined at the sole discretion of the Committee or, if not specifically
determined by the Committee, at the sole discretion of the Company’s President)
by (ii) the Participant’s base salary effective as of the later of April 1, 2019
or the date upon which such Participant becomes eligible to participate in the
Program, as determined at the sole discretion of the Committee or, if not
specifically determined by the Committee, at the sole discretion of the
Company’s President.


Example: a Participant has a base salary of $40,000 effective as of April 1,
2019 and has a guideline percentage of 15%.


Guideline        Base Salary     Target Index
Percentage    *    as of 4/1/19    =    Amount
15%        *     $40,000    =     $6,000


A Participant who changes job positions during the Fiscal Year (i.e., moves to a
higher or lower job level that is an eligible position under the Program) will
be eligible to receive an Award that is based upon the employee’s annual salary
and level in effect as of April 1, 2019, plus or minus any pro rata adjustment
that is effective with the change in position.


Receipt of an Award is not a guarantee that the applicable Participant will
receive a payout thereunder equal to his or her Target Index Amount, or that the
Participant will receive any payout under such Award.









--------------------------------------------------------------------------------





Allocation of Target Index Amount
For purposes of determining payouts under each Award, the Target Index Amount is
allocated as follows:
 
(a) 50% is entirely contingent upon the Company’s level of achievement under the
Adjusted EBITDA Component;


(b) 20% is entirely contingent upon the Company’s level of achievement under the
Net Sales Component; and
  
(c) 30% is based on individual performance, determined by the Committee based
upon, among other things, each Participant’s achievement of his or her specific
goals and objectives and/or CSS’ and/or the Company’s achievement of its
respective corporate goals (the “Discretionary Component”).




Adjusted EBITDA Component


The payout, if any, under the Adjusted EBITDA Component will be equal to the
payout level, as determined by the Committee at the time that these FY2020
Management Incentive Program Criteria were approved, that corresponds to the
level of Adjusted EBITDA achieved by the Company during its 2020 fiscal year. No
portion of the Adjusted EBITDA Component of an Award will be paid unless and
until the Committee shall have certified the actual level of Adjusted EBITDA
achieved by the Company during its 2020 fiscal year in relation to the
corresponding payout levels established by the Committee at the time that these
FY2020 Management Incentive Program Criteria were approved.




Net Sales Component


The payout, if any, under the Net Sales Component will be equal to the payout
level, as determined by the Committee at the time that these FY2020 Management
Incentive Program Criteria were approved, that corresponds to the level of Net
Sales achieved by the Company during its 2020 fiscal year. No portion of the Net
Sales Component of an Award will be paid unless and until the Committee shall
have certified the actual level of Net Sales achieved by the Company during its
2020 fiscal year in relation to the corresponding payout levels established by
the Committee at the time that these FY2020 Management Incentive Program
Criteria were approved.
                
Discretionary Component


The payout, if any, under the Discretionary Component will be determined at the
sole discretion of the Committee, and may be based upon, among other things,
each Participant’s achievement of his or her specific goals and objectives
and/or CSS’ achievement of its corporate goals. Each Participant will develop
with his or her supervisor specific goals and objectives to be achieved by the
Participant during the Company’s fiscal year ending March 31, 2020. Such goals
and objectives should be documented in a manner acceptable to CSS’ President, in
his or her sole discretion, either at the beginning of the fiscal year, the date
upon which the Participant becomes eligible to participate in the Program, the
date upon which such Participant’s position with the Company changes, or such
other date as selected by CSS’ President, in his or her sole discretion. At the
end of the Company’s fiscal year ending March 31, 2020, the level of each
Participant’s achievement of his or her goals and objectives will be determined
by the applicable Participant’s supervisor, in his or her sole discretion, and
submitted to CSS’ President for review and approval, in his or her sole
discretion. With respect to Participants who are executive officers of CSS or
who have annual base salaries in excess of $250,000, the Committee, in its sole
discretion, will review and approve, disapprove or modify the Company’s
determination as to each such Participant’s level of achievement of his or her
goals and objectives. The Program is not intended to duplicate the Company’s
merit salary review process, and a Participant’s Discretionary Component ratings
may vary from his or her merit salary review performance rating.







--------------------------------------------------------------------------------





Although a Participant’s achievement of his or her goals and objectives may
exceed 100%, the aggregate amount payable to all Company Participants
attributable to the Discretionary Component shall not exceed the Company’s
budgeted bonus amount attributable to the Discretionary Component without the
prior approval of the Committee, in its sole discretion.



